Citation Nr: 1551072	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  12-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, right leg.

2.  Entitlement to service connection for restless leg syndrome, left leg.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for left thumb injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to August 1984, from March 2003 to March 2004, and from October 2004 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Restless Leg Syndrome, Right and Left leg

The Veteran has asserted that her current restless leg syndrome (RLS) symptoms are the same symptoms she experienced in service during her Iraq deployment.  A review of the service treatment records (STR's) shows that in July 2006, on a Post Deployment Health Reassessment, and a September 2006 Report of Medical History, the Veteran reported that she experienced twitching in both legs at times, problems sleeping, and numbness or tingling in both hands and feet.  

In February 2013, the Veteran was afforded a VA examination.  The examiner noted that the Veteran reported that while she was in Iraq in 2005, she had episodes of the sensation of bugs crawling on her lower legs and some jerking of her lower legs that occurred mostly at night or when she sat for a long period of time.  She stated that she currently has a sensation of bugs crawling on her lower legs and jerking of her legs which occurs about 4-5 times per week.  The examiner opined that it was less likely than not that the Veteran's current RLS was incurred in service.  The rationale provided was that in 2005 and 2006, the Veteran's symptoms were described as twitching in her legs and numbness and tingling in her hands and feet.  The examiner stated that those symptoms are not the typical symptoms concerning RLS, and the symptoms she described during the VA examination were more like the symptoms an individual with RLS would have.  

The Board finds that the February 2013 VA examination and opinion report is inadequate.  In this regard, the Board notes that the examiner's conclusion did not take into account the Veteran's statements that the sensation she has in her legs currently, is the same sensation she had at onset.  Furthermore, the examiner herself stated that the sensations of RLS are difficult to describe.  Therefore, as the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine whether she has a current RLS condition that is related to her active military service.

Migraines

The Veteran contends that she has migraines as a direct result of a head injury incurred in service.  Specifically, the Veteran asserts that while she was on board the USS Ajax in 1982, she was hit by a boat boom, went to sick bay afterwards, and that she has had headaches since the incident.  The Board notes that the Veteran's STR's for her first period of active service are unavailable for review.  A March 2009 letter from the Department of the Army states that after a thorough search of all available records sources, it was determined that all available records have been provided to the VA and no further records exist as of March 10, 2009.

At the February 2013 VA examination, the examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain less than once every 2 months.  Evidence in the claims file shows that in August 1998, the Veteran was punched in the left temple by a patient, resulting in complaints of increased headaches.  Based on this evidence, and instructions from the RO, the examiner concluded that the Veteran's migraine headaches clearly and unmistakably preexisted her second tour of duty, and that it was less likely than not that her headaches were aggravated beyond its natural progression during her second tour of duty.  

The Board finds that the RO should not have requested an opinion that was based on a preexisting condition.  While it is true that the Veteran had a subsequent head injury during her second period of service, the Veteran has consistently reported that her original head injury occurred while she was aboard the USS Ajax during her first period of active duty, from September 1980 to August 1984, when a boat boom hit her in the head.  In a September 2006 Report of Medical History, the Veteran reported that she suffered from migraine headaches, and that she got hit on the left side of her forehead in 1982 while in the U.S. Navy.  This report was made nearly two years prior to the Veteran filing the claim for service connection.  The Veteran has also reiterated her contentions at various times during the appeal including at the February 2013 VA examination.  As the Veteran is credible and competent to report an initial head injury in 1982 as a result of being hit in the head with a boat boom, the Board finds the VA examination and opinion report inadequate.  As such, the Veteran should be afforded a new VA examination to determine whether her current migraine headaches are etiologically related to her active duty service. 

Left Thumb

The Veteran contends that she incurred a left thumb injury in service after falling and landing on her hands and knees.  The Veteran's STR's reflect an October 2003 treatment note that the Veteran fell to her hands and knees, resulting in a left wrist/hand contusion.  This resulted in her left hand being casted.  

At the February 2013 VA examination, the Veteran reported that in 2003 she fell, landing on her left hand and her thumb was casted.  She stated that she has not had any treatment or medical evaluation for her left thumb since 2003.  The Veteran also reported years of occasional episodes of sharp, throbbing pain in the bottom of her thumb, occurring 2-3 times per month, lasting 2 days.  The examiner diagnosed mild degenerative changes in the Veteran's left thumb, and opined that it was less likely than not that any diagnosed thumb condition is related to service.  The rationale provided was that a sprain is an acute injury, and there is no evidence of a documented chronic left thumb injury or treatment in service.  The examiner also stated that the medical literature indicates that the risk factors for degenerative joint disease are aging, occupation, trauma, and repetitive small insults over time.  

The Board finds that the February 2013 VA examination and opinion report is inadequate.  In this regard, the Board notes that the examiner stated that there was no evidence in the treatment records of a chronic condition however, this disregards the Veteran's statements that she has had episodic pain in her thumb for years.  As such, the Veteran should be afforded a new VA examination to determine whether she has a current thumb condition that is etiologically related to her active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined her.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed restless leg syndrome (RLS) began in service, was caused by service, or is otherwise related to military service.  
The examiner should take into account the Veteran's claims that the restless leg symptoms of twitching in both legs and the sensation of bugs crawling on her lower legs that occurred mostly at night or when she sat for long periods of time are the same symptoms the Veteran reported she experienced during active duty.  The Veteran is competent to assert observable symptoms such as twitching and odd sensations in her legs.

2.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined her.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed migraine headaches had there onset on active duty.  

Specifically, the examiner should take as true the Veteran's assertion that she was hit in the head with a boat boom in 1982 during her first period of active duty.

3.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined her.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After a review of all of the evidence the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed mild degenerative changes in her left thumb are related to the 2003 fall resulting in her left hand and thumb being casted.  

The examiner should specifically consider the Veteran's competent claims that she has had episodes of sharp, throbbing pain in the bottom of her thumb for many years since the initial injury.  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




